Exhibit 10.6

 

GROUND LEASE

 

THIS GROUND LEASE (“Lease”) is entered into as of the 1st day of February, 2007,
by and between AEROSPACE/DEFENSE, INC., a South Carolina corporation
(“Landlord”), and FORCE PROTECTION INDUSTRIES, INC., a Nevada corporation and
FORCE PROTECTION, INC., a Nevada corporation (collectively, the “Tenant”).

 

Upon the terms and subject to the conditions hereinafter set forth, the Landlord
leases to the Tenant and the Tenant leases from Landlord, the property
hereinafter described:

 

1.             THE PREMISES /THE BUILDING.

 

A.            The real property hereby leased to the Tenant contains
approximately 5.8 acres, and is part of an industrial development owned by the
Landlord and located in Ladson, Charleston County, South Carolina (“Project”). 
The term “Premises” or “Leased Area” means and is comprised of the following:
(i) the approximate 5.8 acres parcel outlined and marked “Premises” on
Exhibit A, (the “Parcel”) (ii) the building and improvements to be constructed
by the Tenant on the Parcel (as referenced in subsection C below) and
(iii) subject to Paragraph 5B (viii) hereof, the non-exclusive right to use in
common with the Landlord and other lessees and occupants of the Project, the
“Common Areas” (hereinafter defined).

 

B.            Tenant represents that Tenant has examined the condition of the
Parcel and has found it satisfactory for all purposes hereof and Tenant accepts
the Parcel in its present condition, “AS IS.”  The Tenant acknowledges that it
has been given the opportunity to inspect and has, in fact, inspected the
Parcel, and is accepting the Parcel in “AS IS” condition with all faults. 
Landlord hereby disclaims any and all warranties as to the Parcel, including,
but not limited to, any warranty of merchantability or fitness for a particular
purpose.  Notwithstanding the foregoing, Landlord shall be responsible for any
and all obligations under this Lease, including but not limited to Section 21.

 

C.            The Tenant agrees to construct upon the Parcel a first-class
building (the “Building”) in a good workmanlike manner, using first-grade
materials, and in full compliance with all the laws, rules, regulations and
ordinances of any governmental agency having jurisdiction of the Premises, the
Building and the construction of the Building.  The new Building to be
constructed by the Tenant on the Parcel is briefly described as follows:

 

Approximately 80,000 square feet of warehouse 2,500 square feet of offices and
8,000 square feet of a carpenter shop as delineated and shown on Exhibits C and
C-1.  The Tenant agrees to commence construction of the Building together with
all improvements connected and associated therewith (hereinafter collectively
the “Building” or “Building No. 6”) within thirty (30) days of the Commencement
Date of this Lease and agrees that the Building will be substantially completed
within one hundred twenty (120) days of the Commencement Date - - all without
unreasonably interfering with the other occupants and tenants of the Project. 
In order to avoid having the Building interfere with the future use of the
railroad

 

--------------------------------------------------------------------------------


 

tracks surrounding a portion of the Premises, the Tenant agrees not to construct
the Building closer than 25 feet to the existing rail lines (subject to the
right of the Tenant to remove a portion of the railroad track crossing the
Premises as referenced in Section 22D of this Lease).  Also, for the safety of
all tenants and users and invitees of the Project, the Tenant agrees not to
construct the Building within 50 feet of the interior road (bordering the
western side of the Parcel) so any vehicle parking between the building and such
road will not block or interfere with the view of sight of those driving along
the road or those pedestrians walking to and from the Building.  For purposes of
Section 10, the Building shall be considered an “Alternation” as that term is
defined in Section 10.

 

Within thirty (30) days of the date hereof, the Tenant shall deliver to the
Landlord final plans and specifications of the Building to be constructed on the
Premises.  The Landlord shall have five (5) days after receipt to approve or
disapprove the plans and specifications.  This Lease shall be subject to and
conditioned upon the Tenant’s approval of the final plans and specifications. 
If the Landlord does not approve the final plans and specifications for any
reason within the five-day period, this Lease shall be null and void.

 

Assuming approval of the final plans and specifications for the construction of
the Building, the Tenant agrees that no substantial modification shall be made
in the final plans and specifications without the Landlord’s prior written
consent.

 

2.             TERM

 

A.            The term of this Lease shall commence as of February 1, 2007 and
expire on July 14, 2008 (“Initial Term”).  The Initial Term and any extension
thereof are hereinafter referred to collectively as the “Term.”

 

B.            For purposes of this Lease, the term “Lease Year” shall refer to a
period of twelve (12) consecutive months.  The first Lease Year shall commence
on February 1, 2007 (“Commencement Date”) and end July 14, 2008.  Each
subsequent Lease Year shall commence on the anniversary of the Commencement
Date.

 

C.            The Initial Term of this Lease and any extension thereof may be
extended at the option of the Tenant for three (3) separate and successive
periods of five (5) years each (each an “Option Period”) commencing on the day
following the expiration date of the Initial Term or the last day of the
then-current Option Period, as the case may be.  Tenant may exercise the option
by notice in writing to Landlord served at least six (6) months and not more
than twelve (12) months prior to the end of the last year of the Initial Term or
the then-current Option Period, as the case may be.  It shall be a condition of
the exercise of any option to renew that Tenant shall not be in default in the
performance of any terms, covenants, or conditions of this Lease at the time
Tenant gives any such notice to renew this Lease.  All terms and conditions of
this Lease shall be applicable to the Option Periods referred to in this
Section 2C.

 

D.            Notwithstanding the foregoing in this Section 2, the Term of this
Lease and the term of that certain Lease between the parties dated as of
July 13, 2004 covering Building No. 2 located within the Project (the “Building
No. 2 Lease”) shall be coterminous; that is, the Term of this Lease must be the
same as the term of the Building No. 2 Lease.  For clarification, for the Tenant
to exercise its option to renew and extend this Lease under Section 2C above,
the Tenant shall have also exercised its option to renew fro the same 5-year
period

 

2

--------------------------------------------------------------------------------


 

pursuant to Section 2C of the Building No. 2 Lease, and if the Building No. 2
Lease expires or terminates, this Lease shall also expire and terminate at the
same time.  (See also, cross-default provision in Section 20 of this Lease.)

 

3.             BASE RENT.

 

A.            Beginning on the Commencement Date, and for the remainder of the
first Lease Year, the Tenant agrees to pay to the Landlord, without previous
demand therefore, and without setoff or deduction whatsoever, the following net
monthly rent (“Base Rent”):

 

(i)            Beginning on the Commencement Date through May 30, 2007 - no Base
Rent shall be due; and

 

(ii)           From June 1, 2007 through the remainder of the first Lease Year,
the monthly Base Rent shall be $7,500.00 per month.

 

B.            Commencing with the first day of the second Lease Year, to-wit: 
February 1, 2008 (“First Adjustment Date”) and on the first day of each Lease
Year thereafter (“Subsequent Adjustment Date”) during the Initial Term and any
Option Period, the amount of the monthly Base Rent due under this Lease shall be
adjusted to an amount equal to the product of the then-current monthly Base Rent
multiplied by a fraction having as its numerator the Consumer Price Index
(hereinafter defined) published most recently prior to applicable Adjustment
Date and as its denominator the Consumer Price Index published most recently
prior to Commencement Date.  In the event the new Base Rate cannot be determined
as of the Adjustment Date, Tenant shall continue to pay the Base Rent due during
the prior Lease Year until Landlord notifies Tenant of the Base Rent, and,
within ten (10) days after deliver of such notice, Tenant shall reimburse
Landlord for any accrued but unpaid increase.  In no event shall the monthly
Base Rent, as adjusted on any Adjustment Date, be less than three percent (3%)
over the Base Rent payable during the prior Lease year, nor increase by more
than seven percent (7%) over the monthly Base Rent payable during the prior
Lease Year.

 

C.            As used herein, the term “Consumer Price Index” shall mean the
bi-monthly Consumer Price Index published by the Bureau of Labor Statistics of
the U.S. Department of Labor, using the index titled “Consumer Price Index - -
All Items - - All Urban Consumer (CPI-U) (1982-84=100)” for the Atlanta, Georgia
Standard Metropolitan Statistical Area.  If the Consumer Price Index shall no
longer be published or cannot be adjusted, then another index generally
recognized as authoritative shall be substituted therefore by Landlord, and the
term “Consumer Price Index” shall refer to such substituted index.

 

D.            All monthly Base Rent payments and any other payments dues
Landlord under this lease shall be made without any setoff or deduction
whatsoever and without prior notice or demand and shall be payable and delivered
to:

 

Aerospace/Defense, Inc.

4838 Jenkins Avenue

North Charleston, SC 29405

 

3

--------------------------------------------------------------------------------


 

or to such other place as may be designated by notice in writing from Landlord
to Tenant.  Base Rent and other payments due Landlord by the Tenant under this
Lease received more than ten (10) days after the due date of such payment shall
be subjected to a late penalty of one (1%) percent of the amount of such payment
for each month, or portion thereof, such payment is late.  No payment by Tenant
or receipt by Landlord of any lesser sum than the monthly Base Rent stipulated
in this Lease shall be deemed to waive the right of Landlord to receive in a
timely manner the full amount due and payable to the Landlord.

 

4.             UTILITIES.

 

A.            It is understood that utility services at the Project of which the
Premises is a part are supplied at one point of delivery through one meter. 
Subject to Subsections 4A (a), (b) and (c) hereof, Tenant shall reimburse
Landlord for Landlord’s cost of providing utility services to the premises on
the basis of the Landlord’s reasonable determination of Tenant’s usage of same. 
With respect to electricity, the amount for which Landlord will be reimbursed
includes both the consumption factor and so-called “demand” or “standby” factor,
if the latter factor is employed for billing purposes by the company providing
electricity.  Tenant will also procure, or cause to be procured, without cost to
Landlord, any and all necessary permits, licenses, or other authorizations
required for the lawful and proper installation and maintenance upon the
Premises of wires, pipes, conduits, tubes, and other equipment and appliances
for use in supplying any of the utility services to and upon the Building and
Premises.  Landlord, upon request of Tenant, and at the sole expense and
liability of Tenant, will join with Tenant in any application required for
obtaining or continuing any of the foregoing services; provided Landlord shall
not be liable for the same.

 

(a)           Provided Tenant only consumes water for personal and normal
maintenance and not for any manufacturing or industrial process, Tenant’s pro
rata portion of the Project’s water and sanitary sewer bill will be an amount
equal to the product of (1) the total water or sewer bill, as the case may be,
for the entire Project, multiplied by (2) a fraction having as its numerator the
total number of employees who work in all buildings in the Project.  If the
Tenant consumes water for any manufacturing or industrial process, the Tenant’s
pro-rata portion of the Project’s water and sanitary sewer bill will increase on
the basis of the Landlord’s reasonable determination of the Tenant’s usage of
same.

 

(b)           Tenant’s pro rata share of the country solid waste recycling fee
paid by the Project for solid waste hauled from the Project shall be an amount
equal to the product of (1) the total solid waste recycling fee paid by the
Project for the period in question, multiplied by (2) a fraction having as its
numerator the volume of all trash dumpsters at the Premises picked up during the
period in question and as its denominator the volume of all trash dumpsters at
all buildings in the Project picked up during the same time period; provided,
however, if the County allocates a separate and specific amount to the Tenant’s
share of the solid waste recycling fee under this subparagraph.  For purposes of
this paragraph, the volume of a trash dumpster picked during a billing period
will be determined by multiplying the capacity of the trash dumpster in cubic
yards by the number of times such trash dumpster is picked up during the billing
period, whether or not such trash dumpster was filled to capacity at the time it
was picked up.  It is acknowledged by the parties that the Tenant shall provide
the Tenant’s own trash dumpsters and shall pay for the hauling of trash
therefrom.

 

4

--------------------------------------------------------------------------------


 

(c)           Without the express prior written consent of the Landlord
(pursuant to any written amendment to this Lease signed by both parties), the
Tenant agrees that it will not wash machinery within the Premises.

 

B.            Except to the extent such utilities are in the future separately
metered and billed to the Tenant directly, Landlord shall bill Tenant as soon as
practicable the monthly charges for the utilities associated with the Leased
Area and the use of the fixtures located therein.  All monthly utility charges
paid more than Thirty (30) day after receipt of an invoice from the Landlord
shall be subject to a late penalty of five percent (5%) of the amount of such
payment.

 

C.            If the parties are unable to agree upon Tenant’s usage of
utilities, Tenant shall have the option either (i) to install, at Tenant’s
expense, separate meters or submeters, or (ii) to cause Landlord to employ (not
more than once each Lease Year) a mutually acceptable engineering firm, whose
fess will be equally shared by Landlord and Tenant, to determine Tenant’s share
of utilities consumed in the Project by usage survey.  Tenant will be
responsible for the maintenance of separate meters or sub-meters.  Until any
such engineering firm determines Tenant’s share of any disputed utility charges,
the Tenant agrees to reimburse all amounts invoiced by the Landlord based on the
Landlord’s estimate of Tenant’s share of utility charges.

 

D.            Landlord will cause the lawns in the Project to be cut
periodically.  Tenant will reimburse Landlord for the portion of the cost of
cutting and trimming all lawns in the Project attributable to the Premises. 
Tenant’s pro rata portion of the cost of cutting and trimming all lawns in the
Project shall be an amount equal to the product of the total cost of cutting and
trimming all lawns in the Project multiplied by a fraction having as its
numerator the square footage of Building No. 6 and as its denominator the square
footage of all buildings in the Project (to-wit: 570,000 square feet); provided,
however, the Tenant’s proportionate share of such cost of cutting and trimming
during any Lease Year will not increase by more than twenty (20%) percent over
the prior Lease Year.

 

5.             ADDITIONAL RENT/TAXES AND FEES.

 

A.            If the Premises are not a separate tax parcel, Landlord shall pay,
prior to delinquency, all “Impositions” (hereinafter defined) which are levied,
imposed, or assessed upon or against the Premises and Project.  Tenant covenants
to pay to Landlord, as additional rent, on or before the later to occur of
(a) thirty (30) days after receipt of an invoice therefore or (b) thirty (30)
days before the day a fine, penalty, interest or cost may be added thereto for
the non-payment thereof, Tenant’s pro rata share determined by multiplying all
the Impositions for the Project by a fraction having as its numerator the same
footage of the Building and as its denominator the total square footage of all
buildings in the Project (such pro rata share being 15.86% as of the date of the
anticipated completion of the Building).

 

(i)            If the premises is separately assessed and billed, such
impositions shall be paid prior to delinquency by the Tenant directly to the
taxing authorities.  Tenant shall furnish to Landlord, promptly after payment of
any Impositions paid directly to taxing authorities, official receipts or other
satisfactory proof evidencing payment of such Imposition.

 

5

--------------------------------------------------------------------------------


 

(ii)           As used here, the term “Impositions” shall include any form of
real estate tax or assessment, general, special, ordinary or extraordinary, and
any license fee, or commercial rental tax base don the gross rents paid
hereunder, improvement bond or bonds issued by Commencement Date of this Lease,
levy or tax imposed on the Premises by any authority having the direct or
indirect power to tax, including any city, state or federal government, or any
school, agricultural, sanitary, fire, street, drainage or to the improvement
district thereof, as against any legal or equitable interest of Landlord’s right
to rent therefrom (provided such tax is assessed on gross rents payable
hereunder), and as against Landlord’s business of leasing the premises (provided
such tax is assessed on gross rents payable hereunder).  With respect to any
assessment which under the laws then in force may be paid in installments, there
will be included within the meaning of the term “Impositions” for any tax fiscal
year only the current annual payment.  Impositions will not include (i) any
franchise, gift, estate, inheritance, conveyance, transfer, or other tax
assessed against Landlord or Landlord’s heirs, successors or assigns, or
(ii) any income excess profit or other tax, assessment, charge or levy on the
net rent payable by Tenant under this Lease.

 

(iii)          Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment, machinery, inventory and
all other personal property of Tenant contained in the Premises or elsewhere.
When possible, Tenant shall cause such trade fixtures, furnishings, equipment
and other personal property to be assessed and billed separately from the real
property of Landlord. If any of Tenant’s personal property shall be assessed
with Landlord’s real property, Tenant shall pay Landlord the taxes attributable
to Tenant within thirty (30) days after receipt of a written statement setting
forth the taxes applicable to Tenant’s property, together with a copy of the
taxing authority’s billing to Landlord.

 

(iv)          All Impositions for the partial tax fiscal years falling within
the Term will be prorated by multiplying the amount of Impositions for the
partial tax fiscal year falling within the Term by a fraction having as its
numerator the number of days in such tax fiscal year falling within the Term and
having as its denominator the number “365”.

 

(v)           Tenant will have the right to contest the amount or validity of
Impositions by appropriate administrative and legal proceedings brought either
in Tenant’s name, Landlord’s name or jointly with Landlord, as Tenant may deem
appropriate, by counsel selected and engaged by Tenant. Landlord will execute
and deliver to Tenant whatever documents may be reasonable, necessary and proper
to permit Tenant to contest Impositions or which may be reasonably necessary to
secure payment of any refund which may result from any such proceedings. Tenant
agrees to reimburse Landlord for any expenses or additional costs assessed to,
or incurred by, Landlord in the event Tenant contests the amount or validity of
Impositions. Any refund resulting from a proceeding brought either by Tenant or
Landlord or by them jointly will be applied first to reimburse the party or
parties who brought the proceeding for the costs incurred with the proceeding
(including any reimbursement by Tenant to Landlord described above), with the
remainder being distributed, to Tenant if the Premises is a separate tax parcel
or on a pro-rata basis (determined in the manner described in Subsection 5A
above). to each of tenants in the Project, if the Premises is not a separate tax
parcel.

 

B.            Tenant shall, in addition to the monthly Base Rent and pro rata
portion of Impositions referred to above, also be responsible for Tenant’s pro
rata portion of all expenses

 

6

--------------------------------------------------------------------------------


 

incurred by Landlord for (i) grounds maintenance (landscaping), (ii) twenty-four
hour controlled vehicular access (through the gate adjacent Building No. 4) to
the Project with on-site personnel, and (iii) other Common Area maintenance and
utility charges such as lighting and maintenance for internal streets and
parking facilities (collectively, “Common Area Charges”). Tenant’s pro rata
portion of Common Area Charges shall be an amount equal to the product of the
total Common Area Charges for the Project multiplied by a fraction having as its
numerator the square footage of the Building and as its denominator the square
footage of all buildings in the Project.

 

(i)            Common Area Charges will not include Impositions (unless the
Premises is a separate tax parcel), cost of capital improvements or repairs
(provided such repairs cannot be attributed to Tenant), including, without
limitation, cost of constructing leasehold improvements for any other lessee of
Project, legal or brokerage fees associated with any other lease for space in
Project, cost of advertising by Landlord, management fees, whether payable to
Landlord or third parties, so-called “administrative charges” or other add-ons
to the total of Common Area Charges, principal or interest on debt or
amortization payments on any mortgages or deeds of trust or any other debt for
borrowed money and amortization of improvements, depreciation of Landlord’s
original investment in Project, amounts paid by Landlord to affiliates of
Landlord for services in connection with the Common Areas, but only to the
extent that any such fees are in excess of the ordinary and reasonable fees paid
in arms’ length transactions.

 

(ii)           Tenant’s pro rata share of Common Area Charges (on an annualized
basis) will not increase in any one calendar year after the first full calendar
year of the Term by more than six percent (6%) of Tenant’s pro rata share of
Common Area Charges for the previous full calendar year.

 

(iii)          Tenant’s accountants will have the right upon reasonable advance
notice to inspect, at reasonable times and in a reasonable manner, such of
Landlord’s books of account and records as pertain to Common Area Charges.

 

(iv)          Once each calendar year, Landlord shall deliver a statement (“CAM
Statement”) to Tenant showing: the amount of actual Common Area Charges for the
preceding calendar year, with a breakdown of amounts by major categories of
Common Area Charges and Tenant’s pro rata share and the detail for determining
same. Within thirty (30) days of the receipt of the CAM Statement, Tenant shall
pay Landlord Tenant’s share of any deficiency in payments made by the Tenant
during the preceding calendar year of Tenant’s proportionate share of the Common
Area Charges; the Tenant shall be entitled to a credit in the next invoice for
monthly Base Rent becoming due and payable following the receipt of the CAM
Statement for any excess payments of Common Area Charges made by the Tenant
during the preceding calendar year.

 

(v)           If the Term commences other than on January 1, or ends other than
on December 31, Tenant’s obligations to pay amounts toward Common Area Charges
for such partial calendar years will be prorated on the basis of the portion of
such calendar years included in the Term. Such proration shall be made by
multiplying the total Common Area Charges for the partial calendar year in
question by a fraction having as its numerator the number of days of the Term
within the partial calendar year, and as its denominator “365”.

 

7

--------------------------------------------------------------------------------


 

(vi)          The term “Common Areas” as used in this Lease means the roadways
of the Project (or any substitute therefore) and the common parking areas - -
all as shown on Exhibit B. Landlord hereby grants to Tenant and Tenant’s
customers, invitees and employees for the entire Term, the non-exclusive right
to use, in common with Landlord, Landlord’s invitees and employees and with the
other lessees and occupants of Building and their respective customers, invitees
and employees, the Common Areas for their intended purposes, subject to
reasonable rules and regulations (“Rules and Regulations”) to be promulgated by
Landlord for the convenience and safety of all of the lessees, occupants and
users of the Building; provided, Tenant shall be solely responsible for, and
defend, hold harmless and indemnify the Landlord and its agents and employees
from, any damage for injury caused within the Common Areas and anywhere else
within the Project by any of Tenant’s employees and invitees. Landlord will have
the right to make reasonable modifications and additions to the Rules and
Regulations from time to time. The Tenant shall cause its employees and invitees
using the Premises to park in the common area parking lots designated in the
Building No. 2 Lease.

 

(vii)         During the Term, the Landlord will maintain the Common Areas in
reasonable order; provided, however, the Tenant shall cause its employees,
customers, agents and invitees to keep the Common Areas in neat, clean, trash
free and orderly condition, ordinary wear and tear excepted. If the necessity
for repairs to or cleaning of any Common Areas shall have arisen from or shall
have been caused by the negligence or willful acts of the Tenant, its agents,
concessionaires, officers, employees, licensees, invitees or contractors,
Landlord may make or cause the same to be made, but shall not be obligated to do
so, and Tenant agrees to pay to Landlord promptly upon Landlord’s demand, the
cost of such repairs and/or cleaning, if made.  In the event Landlord elects not
to make such repairs or cleaning, Landlord may require Tenant perform such at
Tenant’ s sole cost and expense. Notwithstanding anything contained in this
Lease to the contrary, nothing contained in this Lease shall obligate the
Landlord to provide security to or within the Common Areas or to protect the
Tenant or its employees and invitees from acts and actions of employees and
invitees of other tenants within the Project or of other third parties occurring
within or upon the Project (of which the Premises and the Common Areas are a
part).

 

(viii)        Landlord shall have the right, at Landlord’s sole cost and
expense, to relocate, change, move or alter the Common Areas, so long as 24-hour
ingress to and egress from the Premises is not materially disturbed.

 

6.             GENERAL ASSISTANCE.  The Tenant shall have the right (i) to seek
tax, utility and other abatements and economic development incentives covering
the Premises (such as, for example, fee in lieu of real estate and personal
property taxes, job development credits, grants for improvements by the Tenant
to the Premises) (collectively, “Abatements and Incentives”), and (ii) to
contest the amount or validity of Impositions covering the Premises by
appropriate administrative and legal proceedings - - both (i) and (ii) above,
brought either in Tenant’s name, Landlord’s name or jointly with Landlord, as
Tenant may deem appropriate, by counsel selected and engaged by Tenant. Landlord
will execute and deliver to Tenant whatever documents may be reasonably
requested by the Tenant to permit the Tenant to seek such Abatements and
Incentives and to

 

8

--------------------------------------------------------------------------------


 

contest Impositions or which may be necessary to secure payment of any refund
which may result from any such proceedings, and Landlord hereby agrees to
cooperate as reasonably requested by the Tenant in such endeavors by executing
such documents as reasonably requested by the Tenant. Tenant agrees to pay to or
promptly reimburse Landlord for any expenses incurred by Landlord with regards
to or in connection with assisting the Tenant under this Paragraph 6 in the
event Tenant seeks Abatements and Incentives and/or contest the amount of
validity of the amount of Impositions covering the Premises. Any refund of
amounts previously paid by the Tenant to the Landlord resulting from a
proceeding brought by the Tenant under this Section 6 (either in the name of
Tenant or Landlord or in both names) will be applied first to reimburse the
party or parties who brought the proceedings for the costs incurred with the
proceeding (including any reimbursement for costs paid by Tenant to Landlord
described above), with the remainder being distributed to the Tenant until the
Tenant has been reimbursed in full for such amounts previously paid by the
Tenant, with the balance, if any, paid to the Landlord.

 

7.             USE.

 

A.            Tenant shall use the Premises for office, warehouse and carpentry
space.  Tenant shall at its own cost and expense obtain any and all licenses and
permits necessary for any such use. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, noise or vibrations to emanate from the Premises,
nor take any other action that would constitute a nuisance or would disturb or
endanger the Landlord or any other tenants or occupants of the Project or
unreasonably interfere with their use of the Project. Tenant shall not receive,
store or otherwise handle any product, material or merchandise which is
explosive or highly flammable, except as strictly permitted under Laws.

 

B.            Tenant shall not commit or suffer to be committed any waste upon
or about the Premises, the Common Areas, the Project, and the Building.

 

8.             COMPLIANCE WITH LAWS AND GOVERNMENTAL REGULATIONS.

 

A.            Tenant shall at all times during the Term be in full compliance
with any and all federal, state and local governmental rules and regulations,
ordinances and similar provisions having the force and effect of law
(collectively, “Laws”) which are or would be applicable to the business being
conducted in the Premises. In particular, all machinery and equipment installed
within the Premises shall be used, maintained and operated by the Tenant in full
compliance with all laws, rules and regulations of the State of South Carolina
and the United States Federal Government and their respective agencies. In
addition and for clarification, the Tenant, at its sole cost and expense, must
obtain all necessary or required permits, authorizations, and licenses from
appropriate governmental agencies to conduct its business within or about the
Premises.

 

B.            Tenant shall be obligated to make any alterations, repairs or
improvements to the Common Areas that are necessary because they relate
primarily to the occupancy or use of Tenant or Tenant’s business in the
Premises.

 

9

--------------------------------------------------------------------------------


 

9.             MAINTENANCE AND REPAIR.

 

A.            Tenant will, at its sole cost and expense, maintain the entire
Premises and make repairs, restorations, and replacements to the Building and
Premises, including, without limitation, the heating, ventilating, air
conditioning, mechanical, electrical, and plumbing systems, interior walls, and
the fixtures and appurtenances to the Building to be constructed thereon by
Tenant and when needed to preserve them in good working order and condition and
regardless of whether the repairs, restorations, and replacements are ordinary
or extraordinary, structural or non-structural, foreseeable or unforeseeable, or
the fault or not the fault of Tenant, its agents, employees, invitees, visitors,
or contractors. All such repairs shall he made in a first-class manner and
quality.

 

B.            In the event Tenant fails to repair the Premises in accordance
herewith for a period of thirty (30) days after written notice from Landlord,
Landlord may, but shall not be required to, make such repairs at the Tenant’s
expense; provided, however, in the case of an emergency, Landlord shall not be
required to provide prior written notice to Tenant, but shall use its best
efforts to notify the Tenant by telephone prior to making any such emergency
repairs. Tenant shall then reimburse Landlord for the reasonable cost of any
such repairs as additional rent within fifteen (15) days of receipt of an
invoice for the same from Landlord.

 

C.            In addition to the foregoing, Tenant shall, at its expense, keep
the Premises, including all driveways, parking areas and sidewalks, clean and
free from debris, rubbish and other trash and shall store all such debris,
rubbish and trash in appropriate receptacles. Tenant shall arrange for regular
pickup of such debris, rubbish and trash at its expense. Tenant shall not
operate an incinerator or burn any debris, rubbish or trash on the Premises.

 

D.            Tenant expressly acknowledges and agrees that the Landlord shall
have no maintenance, repair or replacement obligations with respect to the
Premises.

 

10.           CHANGES, ALTERATIONS AND NEW CONSTRUCTION BY THE TENANT.

 

A.            Tenant shall make no structural alterations, changes, additions or
improvements (individually, an “Alteration” or collectively “Alterations”) in or
to the Premises without Landlord’s prior written consent. (See Section 1C
related to the Landlord’s approval of -the final plans and specifications of the
Building.) In the event of Landlord’s consent, any such Alteration(s) shall be
subject to the following:

 

(i)            Any Alteration shall be at the cost and expense of Tenant and
shall be made promptly, in a good workmanlike manner, and in full compliance
with all applicable permits, authorizations, building and zoning laws, and any
other applicable statute, rule or regulation of any governmental agency or
authority having jurisdiction there over.

 

(ii)           Any such Alteration shall at the expiration of Term become the
property of the Landlord. For clarification, the Building, including, without
limitation, the Building (including any partitions, carpets, lighting fixtures,
doors, and ceilings therein) and any fences shall remain with the Premises and
shall be surrendered to Landlord at the expiration or

 

10

--------------------------------------------------------------------------------


 

earlier termination of this Lease; provided, however, Tenant shall specifically
have the right to remove its trade fixtures and equipment and other temporary
improvements, alterations and additions it made to the Building including, but
no limited to, cabinets, shelves and modular systems that may be attached to
walls or floors provided the Tenant repairs any damage to the Premises as a
result of the installation or removal of the same.

 

B.            It is understood that Tenant intends to install equipment and
machinery within the Premises, which Tenant shall remove at the termination of
this Lease. Tenant shall repair any damage to the Premises caused by the
installation and/or removal of Tenant’s machinery, fixtures and movables.

 

C.            No work which Landlord permits or requires Tenant to perform
pursuant to this Lease, whether in the nature of erection, construction,
alteration or repair, shall be deemed to be for the immediate use and benefit of
Landlord so that no materialmen’s, laborer’s, mechanic’s or other lien shall be
alleged against the estate of Landlord by reason of any consent given by
Landlord to Tenant to improve the Premises or the Project. Tenant shall pay
promptly all persons furnishing labor or materials with respect to any work
performed by or for Tenant in, on or about the Premises. In the event any
mechanic’s or other lien shall at any time be filed against the Project (of
which the Premises are a part), or any interest therein by reason of any labor,
services or materials performed or furnished, or alleged to be performed or
furnished to or for the benefit of Tenant or to anyone holding the Premises
through or under Tenant. Tenant shall cause the same to be discharged of record
or bonded to the satisfaction of Landlord (both as to form of documentation and
as to surety company) within thirty (30) days after notice of the filing
thereof. If Tenant shall fail to cause such lien to he so discharged or bonded
within such thirty (30) days, then in addition to any other right for remedy of
Landlord, Landlord may, but shall not be obligated to, discharge the same by
paying the amount claimed to be due or by deposit or bonding proceedings, and
the amount so paid or pledged by Landlord, including reasonable attorney’s fees
and surety costs incurred by Landlord procuring the discharge of such lien,
together with interest thereon at the rate of eighteen (18%) percent per annum
or the highest amount allowed by law, shall be immediately due and payable by
Tenant to Landlord upon demand as additional rent(s). Tenant shall indemnify,
defend and save Landlord harmless from and against any and all claims (including
but not limited to claims of unjust enrichment and claims based on
quasi-contract), actions, demands, damages, liability and expense, including
attorney’s and other professional fees, arising from or related to, wholly or in
part, directly or indirectly, any labor, services or materials performed or
furnished or alleged to be performed or furnished to or for the benefit of
Tenant or to anyone holding the Premises or the Project through or under Tenant,
regardless of whether such work or material improved or increased the value of
the Premises or the Project as a whole.

 

11.           INDEMNIFICATION.

 

Tenant agrees, to the extent not expressly prohibited by law, to pay, and to
protect, defend, indemnify and save harmless Landlord from and against all
liabilities, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments (collectively,
“Liabilities”) of any nature whatsoever which may be imposed upon or incurred by
or asserted against Landlord by reason of (i) any accident, injury to or illness
or death of any person, or any damage to property occurring on the Premises
during

 

11

--------------------------------------------------------------------------------


 

the Term or while Tenant, Tenant’s agents, employees, invitees or contractors or
parties claiming through Tenant are in possession of or conducting any
activities on or within the Premises (except to the extent caused by the
negligence or willful misconduct of Landlord), (ii) any accident, injury to,
illness or death of any person, or any damage to property arising out of the
negligence or willful misconduct of Tenant or Tenant’s agents, employees,
invitees or contractors in any portion of the Project outside the Premises
during the Term, (iii) any matter, act, action or inaction related to or
concerning the construction of the Building, and (iv) any failure by Tenant to
perform or comply with any of the terms of this Lease or of any contracts,
agreements, restriction, or laws affecting the Premises or any part thereof The
obligations and liabilities of the Tenant under this Section shall survive the
Term of this Lease and shall not be limited or diminished by the minimum limits
of insurance required by the Tenant under Section 12.

 

12.           INSURANCE.

 

A.            “All-Risk” Coverage.  Throughout the Term, Tenant will keep the
Building insured under a property (all risks) insurance policy in the amount of
one hundred percent (100%) of the replacement cost.

 

B.            General Liability.  Tenant will also maintain from and after the
date of this Lease and throughout the Term, comprehensive general liability
insurance against claims on account of bodily injury, death or property damage
incurred upon any part of the Premises. Such insurance policy will have limits
of not less than Three Million and No/100ths Dollars ($3,000,000) per
occurrence, in respect to bodily injury or death and not less than One Million
and No/100ths Dollars ($1,000,000) per occurrence in respect to property damage
and provide contractual coverage of Landlord’s liability to Tenant assumed under
the indemnification provisions of this Lease. Landlord shall be named as an
additional insured under the insurance required under this Section 12 and the
Tenant shall deliver to Landlord a certificate evidencing such insurance within
ten (10) days of the execution of this Lease and thereafter upon reasonable
request. All insurance required of the Tenant hereunder shall be primary and not
excess with any insurance, coinsurance or self insurance maintained by Landlord.

 

C.            Other Matters. All insurance required in this Section 12 and all
renewals thereof will be issued by companies authorized to transact business in
the State of South Carolina, and reasonably acceptable to Landlord. All general
liability insurance policies will expressly provide that the policies will not
be canceled or altered without thirty (30) days’ prior written notice to
Landlord. Tenant may satisfy its obligations under this Paragraph by appropriate
endorsements of its blanket insurance policies.

 

D.            Additional Insured. All policies of liability insurance that
Tenant is obligated to maintain according to this Lease (other than any policy
of worker’s compensation insurance) will name Landlord as an additional insured.
Original certificates of insurance or copies of the original policies (together
with copies of the endorsements naming Landlord as an additional insured) and
evidence of the payment of all premiums of such policies will be delivered to
Landlord prior to Tenant’s occupancy of the Premises and from time to time at
least thirty (30) days prior to the expiration of the term of each policy. All
public liability, property damage liability, and casualty policies maintained by
Tenant will be written as primary policies, not contributing with and not in
excess of coverage that Landlord may carry.

 

12

--------------------------------------------------------------------------------


 

E.             Waiver. Tenant waives all rights to recover against Landlord or
against the officers, directors, shareholders, partners, joint venturers,
employees, agents, customers, invitees, or business visitors of Landlord for any
property floss or damage arising from any cause covered by any insurance
required to be carried hereunder. Tenant will cause its insurers to issue
appropriate waiver of subrogation rights endorsements to all policies of
insurance it carries in connection with the Premises or the contents thereof or
the Project.

 

13.           DAMAGE AND DESTRUCTION BY CASUALTY.

 

A.            Damages or Destruction.  Subject to subsections 13 B and C below,
if the Building or other improvements on the Premises are damaged or destroyed
by reason of fire, the elements, unavoidable accident or any other casualty,
Tenant will as soon as practicable at its expense, repair or rebuild the
Building and all improvements located on the Premises to substantially the same
design and condition as the Building and improvements were in prior to such
damage or destruction; Tenant will prosecute the repairs or rebuilding to
completion with due diligence, subject, however, to strikes, lockouts, acts of
God, embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control; Tenant will obtain and deliver to Landlord a temporary or
final certificate of occupancy before the Premises are reoccupied for any
purpose. The repairs or rebuilding will be completed free and clear of
mechanics’ or other liens, and in accordance with the building codes and all
applicable laws, ordinances, regulations, or orders of any state, municipal, or
other public authority affecting the repairs or rebuilding, and also in
accordance with all applicable covenants, easements and restrictions affecting
the Premises and all requirements of the insurance rating organization, or
similar body, and of any liability insurance company insuring against liability
for accidents related to the Premises.

 

B.            Rent Abatement.  If, as a result of a casualty to the Building,
any portion of the Building is rendered untenable and unusable, the Base Rent
shall be equitably suspended or abated for that portion of the Building rendered
untenable and unusable until the Tenant shall have substantially completed the
repairs to that portion of the wilding damaged by such casualty.

 

C.            Damage During Last Two Years.  Notwithstanding the above
provisions, if at any time during the last two (2) years of the Term the
Building is so damaged by fire or otherwise that the cost of restoration exceeds
fifty (50%) percent of the replacement value of the Building (exclusive of
foundations) immediately prior to the damage, Tenant may, within thirty (30)
days after such damage, give notice of its election not to rebuild the Building
and to terminate this Lease and, subject to the further provisions of this
paragraph, this Lease will cease as of the date of such casualty if Tenant so
elects to terminate this Lease. Rent will be apportioned and paid to the time of
termination. If this Lease is so terminated, Tenant will have no obligation to
repair or rebuild, but the entire insurance proceeds will belong to Landlord;
provided, however, Landlord shall have no interest or claim to any insurance
proceeds received for Tenant’s personal property, trade fixtures, equipment or
Tenant’s lost income or wages.

 

14.           CONDEMNATION.

 

A.            In the event that at any time during the Term, title to the whole
or materially all of the Premises shall be taken by the exercise of the right of
condemnation or eminent domain or by agreement between the Landlord and those
authorized to exercise such

 

13

--------------------------------------------------------------------------------


 

right, this Lease shall terminate and expire on the date of such taking and the
rent provided to be paid by the Tenant shall be apportioned and paid to the date
of such taking.

 

B.            Tenant, at Tenant’s cost and expense, shall be entitled to
separately claim, in any condemnation proceeding, any damages payable for
movable trade fixtures and leasehold improvements paid for and installed by
Tenant without any contribution or reimbursement therefore by Landlord, and for
Tenant’s loss of business, and for Tenant’s relocation costs; provided
Landlord’s award is not reduced or otherwise adversely affected thereby.

 

15.           SUBORDINATION; NONDISTURBANCE

 

A.            Upon Landlord’s written request, Tenant will execute and deliver
to Landlord an agreement in recordable form subordinating Tenant’s rights to the
lien of any mortgage hereafter encumbering the Premises. Tenant, however, will
not be required to subordinate Tenant’s rights hereunder to any mortgage unless
and until the holder of such mortgage executes and delivers to Tenant a written
agreement providing in substance (i) that so long as Tenant faithfully
discharges Tenant’s obligations under this Lease, Tenant’s right of possession
to the Premises and other rights under this Lease will not be affected by any
default by Landlord under any instrument creating or secured by such mortgage,
and (ii) that in the event of foreclosure or any other enforcement of such
mortgage, the rights of Tenant hereunder will expressly survive and this Lease
will continue in full force and effect. If any mortgage, trustee or ground
lessor shall elect to have this Lease prior to the lien of its mortgage, deed of
trust or ground lease, and shall give written notice thereof to Tenant, this
Lease shall be deemed prior to such mortgage, deed of trust, or ground lease,
whether this Lease is dated prior or subsequent to the date of said mortgage,
deed of trust or ground lease or the date of recording thereof.

 

B.            Landlord represents and warrants that no lien encumbers the
Premises on the date of this Lease.

 

16.           NONWAIVER.

 

Neither a failure by either party to exercise any of its options hereunder, nor
failure to enforce its rights or seek its remedies upon any default, nor the
acceptance by the Landlord of any rent accruing before or after any default,
shall effect or constitute a waiver of such party’s right to exercise such
option, to enforce such right, or to seek such remedy with respect to that
default or to any prior or subsequent default.

 

17.           QUIET ENJOYMENT.

 

If Tenant pays the rent Tenant is obligated hereunder to pay, and observes all
other terms, covenants and conditions hereof, Tenant may peaceably and quietly
have, hold and enjoy the Premises during the Term, subject, however, to all the
terms of this Lease.

 

18.           ASSIGNMENT AND SUBLETTING.

 

A.            Tenant shall not sublet the Premises, nor any part thereof, nor
assign, or otherwise dispose of this Lease or any interest therein, or any part
thereof, without Landlord’s prior written consent in each of the foregoing
cases, which consent shall not be unreasonably

 

14

--------------------------------------------------------------------------------


 

withheld or delayed. Landlord’s disapproval of a proposed assignee or sublessee
will be considered reasonable if the proposed assignee or sublessee is not of a
generally comparable quality with Tenant, if the proposed use of the Premises is
not compatible with the Premises, or if the proposed assignee or sublessee is
not the same assignee or sublessee, as the case may be, of the Building No. 2
Lease.

 

B.            Notwithstanding the provisions of Section 18A hereof, Tenant may
assign or sublet the Premises, or any portion thereof, without Landlord’s
consent but with prior written notice to the Landlord, to any corporation that
controls, is controlled by or is under common control with Tenant, or to any
corporation resulting from the merger or consolidation with Tenant, or to any
person or entity that acquires all the assets of Tenant as a going concern of
the business that is being conducted on the Premises. Tenant and any guarantor
of the obligations of Tenant under this Lease shall remain liable despite any
assignment or sublease of this Lease by Tenant pursuant to this Section 18.

 

19.           ENTRY.

 

Landlord, and any mortgagee, and their respective duly authorized
representatives shall have the right to enter the Premises at all reasonable
times for the purposes of inspecting the conditions of same, and making such
repairs, alterations, additions, or improvements thereto as may be necessary or
desirable if Tenant fails to do so as required hereunder (but the Landlord shall
have no duty whatsoever to make any such inspections, repairs, alterations,
additions, or improvements).

 

20.           DEFAULT.

 

A.            The following shall be defined and deemed as an “Event of Default”
by Tenant: (i) if Tenant shall default in the payment of the Base Rent or any
additional rent, utility charges (referenced in Section 4), and amounts due the
Landlord under Section 5, and in any other section of this Lease, and if Tenant
shall fail to cure said default within fifteen (15) days after receipt of notice
of such default from Landlord; or, (ii) if Tenant shall default in the
performance or observance of any other material term, covenant or condition to
be performed or observed by Tenant under this Lease and if Tenant shall fail to
cure said default within thirty (30) days after receipt of notice of said
default from Landlord or if such default is of a nature which cannot be
corrected in thirty (30) days, if Tenant shall fail to commence to cure same
within thirty (30) days and thereafter diligently pursue such cure to
completion, or (iii) if an Event of Default (as that term is defined in each of
the Leases referenced in this subsentence (iii)) shall occur in the Building
No. 2 Lease.

 

(i)            In case of any Event of Default hereinbefore provided the
Landlord shall have the immediate right of reentry and may remove all persons
and property from the Premises by summary proceedings, force or otherwise. No
such reentry or taking possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate this Lease unless a written
notice of such intention to be given to Tenant or unless the termination thereof
be decreed by a court of competent jurisdiction.

 

15

--------------------------------------------------------------------------------


 

(ii)           In addition, in the event of any Event of Default (whether or not
Landlord shall elect to re-enter or to take possession pursuant to legal
proceedings or pursuant to any notice provided for by laws), Landlord shall have
the right, at Landlord’s option,

 

1)             to terminate this Lease on not less than two (2) days’ notice to
Tenant and upon the giving of said notice, is Lease and the term hereof shall
cease and expire on the date set forth in said notice as if said date were the
expiration originally set forth herein, or

 

2)             to relet the Premises or any part(s) thereof for such term or
terms (which may extend beyond the Term) and at such rental(s) and upon such
other terms and conditions as Landlord in Landlord’s sole discretion may deem
advisable. Landlord shall have the right from time to time to make such
alterations and repairs as may be reasonably necessary in order to relet the
Premises. Upon each such reletting all rentals received by the Landlord from
such reletting shall be applied, first, to the payment of any indebtedness
(other than rents due hereunder) of Tenant to Landlord, second, to the payment
of any costs and expenses of such reletting, including, without limitation,
reasonable attorneys’ fees and of the cost of such alterations and repairs,
third, to the payment of rents due and unpaid hereunder; and the residue, if
any, shall be held by Landlord and applied in payment of future rents and other
payments required to be made by Tenant hereunder as the same may become due and
payable hereunder, with the right reserved to Landlord to bring such action(s)
or proceeding(s) for the recovery of any deficits remaining unpaid without being
obliged to await the end of the term for a final determination of Tenant’s
account, and the commencement or maintenance of any one or more actions for
further accruals pursuant to the provisions of this Section. If such rentals to
be paid during that month by Tenant hereunder, Tenant shall pay any such
deficiency to Landlord. Such deficiency shall be calculated and paid monthly
subject to Landlord’s right of action(s) or proceeding(s) as aforesaid.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach.

 

(iii)          Should Landlord at any time terminate this Lease for any breach,
in addition to any other remedies Landlord may have, Landlord may recover from
Tenant all damages Landlord may incur by reason of such breach as damages for
loss of the bargain and not as a penalty, including the cost of recovering the
Premises, reasonable attorneys’ fees, and including the present value determined
by using a discount rate of eight percent (8%), at the time of such termination,
of the excess if any, of the amount of rental and charges equivalent to rental
reserved in this Lease for the remainder of the Term, over the aggregate rental
value of the Premises for the remainder of such time, all of which shall be
immediately due and payable from Tenant to Landlord. If any laws shall validly
limit the amount of the damages provided for in the immediately preceding
sentence to less than the amount above agreed upon, Landlord shall be entitled
to the maximum amount allowable under such laws.

 

(iv)          Landlord shall use reasonable efforts to mitigate its damages
after a default by Tenant.

 

B.            Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event later
than thirty (30) days after written notice by Tenant to Landlord and to the
holder of any first mortgage or deed of

 

16

--------------------------------------------------------------------------------


 

trust covering the Premises whose name and address shall have theretofore been
furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature, of Landlord’s
obligation is such that more than thirty (30) days are required of performance
then Landlord shall not be in default if Landlord commences performance within
such 30-day period and thereafter diligently prosecutes the same to completion.
In the event Landlord fails to discharge any obligation set forth in this Lease
on or before the date such obligation or payment is due, Tenant may, at Tenant’s
option, discharge such obligation. Tenant shall use reasonable efforts to
mitigate its damages after a default by the Landlord. In the event Tenant elects
to discharge Landlord’s obligation(s), Landlord agrees to reimburse Tenant on
demand for the amount of expenses incurred by Tenant.

 

21.           ENVIRONMENTAL PROVISIONS.

 

A.            For the purposes of this Section 21, the following shall have the
respective meanings set forth below:

 

(i)            “Hazardous Material” means any substance, material or waste which
is regulated by any applicable governmental authority of the United States or
the State of South Carolina, including without limitation, any material,
substance or waste which is defined as “hazardous”, “hazardous waste”,
“hazardous material”, “hazardous substance”, “extremely hazardous waste”,
“restricted hazardous waste”, “pollutant”, “contaminant”, “toxic substance” or
“toxic waste” under any provision of any applicable Environmental Law, and
includes, but is not limited to, petroleum, petroleum products, asbestos, urea
formaldehyde and polychlorinated biphenyls.

 

(ii)           “Hazardous Materials Contamination” means any disposal,
transportation, storage, arranging of disposal, spillage, discharge, emission,
leakage, release or threatened release of any Hazardous Materials at, in, on,
under, from, about, or affecting the soil, air, water, fixtures, personal
property, animals or buildings.

 

(iii)          “Environmental Condition” means any unlawful environmental
condition, event or circumstance.

 

(iv)          “Damages” means all demands, claims, actions, assessments, losses,
damages, liabilities, costs and expenses of every nature (including, without
limitation, reasonable attorneys’ fees, fines, penalties and costs of
settlements of any kind), known or unknown, foreseen or unforeseen, contingent
or otherwise.

 

(v)           “Landlord-Related Party” means an employee, agent, contractor,
licensee, customer, invitee or affiliate of Landlord, but specifically excludes
Tenant and any other lessee or tenant of the Project. “Tenant-Related Party”
means an employee, agent, contractor, licensee, customer, invitee or affiliate
of Tenant but specifically excludes Landlord.

 

B.            Landlord shall defend, indemnify, protect and hold Tenant harmless
against Damages resulting from or arising out of the following Hazardous
Materials Contamination or Environmental Conditions:

 

17

--------------------------------------------------------------------------------


 

(i)            existing or occurring within the Premises on or before Tenant
takes occupancy of the Premises or after the expiration or early termination of
the Lease Term but only to the extent not caused by Tenant or a Tenant-Related
Party; or

 

(ii)           existing or occurring within the Premises or any other portion of
the Project and caused by Landlord or a Landlord-Related Party.

 

C.            Tenant shall defend, indemnify, protect and hold Landlord harmless
against all Damages resulting from or arising out of Hazardous Materials
Contamination or Environmental Conditions existing or occurring within the
Premises or any other portion of the Project and caused by Tenant or a
Tenant-Related Party, but only to the extent not caused by Landlord or a
Landlord-Related Party.

 

D.            The Tenant shall store and handle Hazardous Materials at the
Premises or at the Project in strict compliance with applicable laws, rules and
regulations, and shall indemnify, defend and save harmless the Landlord from all
Damages arising out of or in any way connected with Tenant or Tenant-Related
Party’s storage or handling of Hazardous Materials. In no event shall Tenant’s
handling or storage of Hazardous Materials in compliance with applicable laws
make Tenant liable for Hazardous Materials Contamination or Environmental
Conditions in existence or occurring on or before Tenant takes occupancy of the
Premises. In particular, the Tenant shall take extra precaution not to allow
Hazardous Materials or any other material to wash into the drains of the Wash
Area (which lead to the oil/water separator system) except as specifically
permitted under all required permits and licenses and as intended for the
Project’s oil/water separator system.

 

E.             The obligations and liabilities of both parties under this
Section 21 shall survive the Term of this Lease.

 

F.             The failure by either party to abide by the terms of this
Section 21 shall be restrainable by injunction.

 

22.           SURRENDER OF TENANT.

 

A.            Tenant will surrender possession of the Premises and remove all
goods and production equipment and other personal property owned by Tenant at
the end of the Term, or at such other time as Landlord may be entitled to
reenter and take possession of the Premises pursuant to any provision of this
Lease, and Tenant shall leave the Premises broom clean and in good order and
condition, ordinary wear and tear excepted, except in the event of termination
due to fire or other casualty pursuant to Section 13 or termination due to
condemnation pursuant to Section 14. Tenant shall deliver to Landlord all keys,
locks and other fixtures connected with the Premises (such fixtures shall
include, but are not limited to: cranes, doors (interior and exterior), HVAC
units, roof fans, truck doors, truck, truck docks, and lights) in good repair,
order and condition. In default of such surrender of possession and removal of
goods and chattels at the time aforesaid, Tenant will pay to Landlord the rent
set forth in this Lease for such period as Tenant either holds over possession
of the Premises or allows Tenant’s goods and production equipment or other
personal property at such time to remain in the Premises, and in addition
thereto, statutory penalties and all other damages which Landlord shall suffer
by reason of

 

18

--------------------------------------------------------------------------------


 

Tenant’s holding over in violation of the terms and provisions of this Lease,
including, without limitation, all reasonable claims for damages made by any
succeeding tenant or purchase of the Premises against Landlord which may be
founded upon delay by Landlord in giving possession of the Premises to such
succeeding tenant or purchaser, so far as such damages are occasioned by the
unlawful holding over of Tenant.

 

B.            Tenant shall have the absolute right to remove all of Tenant’s
goods, production equipment, and other personal property from the Premises at
any time during the Term.

 

C.            Tenant shall be responsible for the clean-up and removal of all
raw materials, packaging, solid waste, unused and used lubricants, oils,
solvents and any hazardous wastes placed, abandoned or located on the Premises
and the area surrounding the Premises by Tenant (or any of Tenant’s employees,
agent, invitees or subcontractors) during the teen hereof.

 

D.            As of the Commencement Date, there exist four (4) railroad tracks
which cross a portion of the Premises as shown on Exhibit A. At the request of
the Tenant, the Landlord has agreed to allow the Tenant, at its sole cost and
expense, to remove those portions of the four (4) railroad tracks crossing the
Premises; provided, however, at least thirty (30) days prior to the expiration
or termination of the Lease, the Tenant, at its sole cost and expense (without
contribution from the Landlord), shall (i) install crossties along current
location of the existing railroad tracks to be removed, (ii) reinstall the
railroad tracks removed by or on behalf of the Tenant in the same location of
the existing tracks; and (iii) in general, will place the railroad tracks
removed by the Tenant in good, operative condition. For clarification and
avoidance of doubt: (f) Tenant shall cause the work of re-installing the ties
and tracks to be performed in good and workmanlike manner by duly qualified and
licensed contractors, using first-grade materials, and in full compliance with
all local, state and federal applicable laws, rules, regulations and ordinances;
and (ii) for purposes of Section 10A(i) and Section 10C of the Lease, the
re-installation of the tracks to operational condition shall be considered an
“Alteration.”

 

E.             The liability and the obligations of Tenant under this
Section shall survive the termination of this Lease.

 

23.           FORCE MAJEURE.

 

In the event that Landlord or Tenant shall be delayed or hindered in or
prevented from the performance or any act (other than either party’s monetary
obligations), by reason of strikes, lockouts, unavailability of materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrections, war or other reason beyond its reasonable control, then
performance of such act shall be excused for the period of the delay and the
period for the performance of such act shall be extended for a period equivalent
to the actual period of such delay. Notwithstanding the foregoing, lack of funds
shall not be deemed to be a cause beyond the reasonable control of either party.

 

24.           SECURITY DEPOSIT.

 

No security deposit shall be required.

 

19

--------------------------------------------------------------------------------


 

25.           COMMISSIONS.

 

Both Landlord and Tenant acknowledge that no real estate broker is involved with
respect to this Lease and the negotiations thereof. Both parties agree to hold
each other harmless from any claims for commissions arising out of this Lease.

 

26.           ESTOPPEL CERTIFICATE.

 

At any time and from time to time Landlord and Tenant each agree, upon request
in writing from the other, promptly to execute, acknowledge and deliver to the
other or to any person designated by the other a statement in writing certifying
that this Lease is unmodified and is in full force and effect, or if there have
been modifications, that the same is in full force and effect as modified
(stating the modifications), that the other party is not in default in the
performance of its covenants hereunder, or if there have been such defaults,
specifying the same, the dates to which the Rent and other charges have been
paid, and such other matters may be reasonably requested.

 

27.           MISCELLANEOUS PROVISIONS.

 

A.            All notices under this Lease shall be in writing and shall be
deemed given if delivered personally or by overnight courier or if sent by
confirmed facsimile transmitted during the regular business hours of the
recipient, or when mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to the parties at their addresses as set
forth below (or at such other address as a party may from time to time designate
by written notice given in accordance with this Section):

 

TO TENANT:

 

TO LANDLORD:

 

 

 

Force Protection, Inc.

 

Aerospace/Defense, Inc.

Force Protection Industries, Inc.

 

4838 Jenkins Avenue

9801 Highway 78

 

North Charleston, SC 29406

Ladson, SC 29456

 

 

 

 

 

ATTN:

Raymond W. Pollard and

 

ATTN: Jerry Zucker and Jerry Garfinkle

 

John F. Wall, III

 

Fax No: (843) 747-4092

Fax No: (843) 553-1311

 

 

 

B.            It is the intention of the parties hereto to create the
relationship of Landlord and Tenant, and no other relationship whatsoever, and
unless expressly otherwise provided herein nothing herein shall be construed to
make the parties hereto liable for any of the debts, liabilities or obligations
of the other party.

 

C.            This Lease shall be governed exclusively under the laws of the
State of South Carolina. Each of the parties (i) irrevocably consents to the
exclusive jurisdiction of any state or federal court located within Charleston
County, South Carolina, and (ii) waives trial by a jury.

 

20

--------------------------------------------------------------------------------


 

D.            If any term or provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.

 

E.             Failure on the part of either party to complain of any action or
non-action on the part of the other party, no matter how long the same may
continue, shall never be deemed to be a waiver by either party of any of its
rights hereunder. Acceptance by Landlord of the Base Rent or any other charges
paid by Tenant hereunder shall not be or be deemed to be a waiver by Landlord of
any default by Tenant, whether or not Landlord knows of such default. No waiver
at any time of any of the provisions hereof by either party shall be construed
as a waiver of any of the other provisions hereunder and a waiver at any time of
any of the provisions hereof shall not be construed as a waiver at any
subsequent time of the same provisions.

 

F.             Tenant acknowledges and agrees that the submission of this Lease
to Tenant for its review and consideration shall not and does not constitute an
offer to lease the Premises. Tenant and Landlord understand and agree that there
can be no agreement for the lease of the Premises until all parties hereto have
signed, delivered and accepted this Lease.

 

G.            The captions of the several Sections and Subsections of this Lease
and any table of contents are not a part of the context hereof and shall be
ignored in construing this Lease. They are intended only as aids in locating
various provisions hereof.

 

H.            Nothing contained in this Lease shall be construed so as to confer
upon any other party the rights of a third party beneficiary except the rights
contained herein for the benefit of a mortgagee of the Landlord and except as
provided in the following Subsection (I).

 

I.              Except as expressly otherwise provided herein, the terms,
covenants and conditions hereof shall inure to the benefit of and shall be
binding upon Landlord and Landlord’s successors and assigns and the terms,
covenants and indentures hereof shall inure to the benefit of and shall be
binding upon Tenant and Tenant’s successors, legal representatives, and
permitted assigns.

 

J.             This constitutes the entire and complete agreement between the
parties with respect to its subject matter. This Lease has been mutually
negotiated by the parties and no rule of construction shall be implied based
upon the presumed drafter or author of this Lease.

 

K.            This Lease may only be amended by a writing specifically
referencing this Subsection 27K and duly executed by authorized officers for
both parties.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument under
seal as of the day and year first above written.

 

IN THE PRESENCE OF:

Landlord:

 

 

 

 

AREOSPACE DEFENSE, INC.

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

Name:

M. Jerry Garfinkle

 

 

Title:

Assistant Secretary

 

 

 

 

 

IN THE PRESENCE OF:

Tenant:

 

 

 

 

FORCE PROTECTION INDUSTRIES INC.

 

 

 

By:

/s/ Raymond W. Pollard

 

 

Name:

Raymond W. Pollard

 

 

Title:

COO

 

 

 

 

 

IN THE PRESENCE OF:

FORCE PROTECTION INC.

 

 

 

 

By:

/s/ Gordon R. McGilton

 

 

Name:

Gordon R. McGilton

 

 

Title:

CEO

 

 

22

--------------------------------------------------------------------------------